Citation Nr: 1214952	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-45 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1969 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issues of entitlement to service connection for tinnitus and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2006 rating decision denied the Veteran's claim for entitlement to service connection for bilateral tinnitus.  The Veteran was notified of his appellate rights, but did not appeal the decision.

1.  Evidence associated with the claims file after the last final denial in September 2006 is new evidence, and when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The September 2006 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received, and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation, however, does not modify the requirements discussed above. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.  

The record reflects that 38 U.S.C.A. § 5103(a)-compliant notice was sent to the Veteran, including as interpreted by Kent, supra.  In any event, given that the Board is reopening the claim, any notice error is harmless at this time.  



Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2011).

The Board notes that the Veteran's current claim with regard to tinnitus is one of entitlement to service connection.  This claim is based upon the same factual basis as his original claim of entitlement to service connection for tinnitus which was denied in a September 2006 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claims.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002). However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2007), "new and material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

At the time of the prior final denial in this matter, as issued in a September 2006 RO rating decision, relevant evidence under consideration consisted of the Veteran's service treatment records dating from November 1968 to August 1971; statements from the Veteran; and a VCAA letter requesting information for development dated April 2006.

The Veteran's initial claim of entitlement to service connection for tinnitus was denied by RO rating decision dated in September 2006.  This rating decision indicates that the basis for the RO's denial was based on the absence of in-service complaints regarding tinnitus and the absence of treatment records indicating a current medical diagnosis of tinnitus.  The Veteran did not timely appeal the September 2006 rating decision; therefore, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

The Veteran filed a request to reopen the claim in July 2008.  The RO denied the Veteran's request to reopen the claim for entitlement to service connection for tinnitus, in the November 2008 rating decision, because the Veteran failed to provide new and material evidence.  Subsequent to the November 2008 rating decision the Veteran provided a November 2008 private audiogram report which indicated that the Veteran had tinnitus since he was in the Army in 1970.  

The Board finds that the November 2008 private audiological examination report is both new and material evidence because the evidence was not previously of record and it addresses the question of whether the Veteran has a current disability and etiology of that disability.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, presuming the credibility of the evidence submitted, the evidence discussed above is considered new and material.  See Justus, supra.  After careful consideration, the Board concludes that this newly received evidence relates to an unestablished fact necessary to substantiate the Veteran's claim; thus, it is material.  Such evidence clearly relates to the reasons for the previous denial in September 2006.  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim of entitlement to service connection for tinnitus should be granted.  38 C.F.R. § 3.156(a) (2011).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened, and to this extent the claim is granted.


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issues of entitlement to service connection for bilateral tinnitus and diabetes mellitus, type II, claimed as due to herbicide exposure.

The Veteran contends that he experienced acoustic trauma during his military service that he claims caused tinnitus.  The Veteran's DD-214 notes that his military occupational specialty was veterinarian.

The Board notes initially, that the Veteran has not been afforded a VA examination with regard to his tinnitus claim although there is a November 2008 private audiogram of record that indicates that the Veteran has had tinnitus since he was in the Army in 1970.  The Board notes that the Veteran's November 1968 entrance examination and August 1971 exit examination, as well as the remainder of the Veteran's service treatment records are absent any mention or complaint of tinnitus.

The Board acknowledges, however, that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the Veteran, as a lay person, can attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Court has determined that, particularly with respect to claims for tinnitus, the Veteran is competent to report the existence of tinnitus and present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  In this instance, the Board notes that the Veteran claims that he has had ringing in his ears since service.  

With consideration of the above, the Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Charles v. Principi, 16 Vet. App. 370 (2002) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As this case presents certain medical questions which cannot be answered by the Board, a VA opinion must be provided.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  Finally the Board notes that the "low threshold" as announced in McLendon v. Nicholson, has more than been met.

With consideration of the above, the Board finds that a remand for a VA examination to determine if the Veteran has bilateral tinnitus that is related to his active duty service is warranted.  The examiner is directed to note the Veteran's claims of exposure to acoustic trauma during service.  The examiner should discuss the presence of in-service noise exposure, the Veteran's in-service hearing examinations, and the various lay statements of record from the Veteran, when forming an opinion as to the etiology of any current diagnosis of tinnitus. 


Diabetes Mellitus, Type II

The Veteran has alleged that he developed diabetes mellitus based on exposure to an herbicide agent.  In this case, the Veteran does not allege that he served in the Republic of Vietnam.  Rather, he asserts that he was exposed to Agent Orange or other defoliants that were used to clear foliage from the airbase while stationed in Thailand.  Specifically the Veteran stated that he was stationed in the Sattahip district of Thailand, at the U-Tapao Air Base from June 1970 to August 1971.  The Veteran noted that he had to weekly check for snail infestation at the ammo dump on base and weeds around the ammo dump were treated with herbicides, to include Agent Orange.  Finally the Veteran noted that he would occasionally ride along on flights to help deliver food to Long Binh, Vietnam.  The Board notes that the Veteran's service personnel records are not included in the file.  

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part VI, Subpart ii, Chapter 2, Section C.10.n., directs that a detailed statement of the Veteran's claimed herbicide exposure should be sent to the Compensation and Pension (C&P) Service via e-mail to VAVBAWAS/CO/211/AGENTORANGE and request a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.

Additionally, the Veterans Benefits Administration (VBA) Fast Letter 09-20 issued in conjunction with a Memorandum for the Record provides updated information concerning herbicide use in Thailand during the Vietnam era.  See VBA Fast Letter 09-20 (May 6, 2009).  Previous development procedures that VBA was using for purposes of developing information concerning possible Agent Orange exposure in Thailand is replaced by a Memorandum for the Record that was jointly prepared by the Compensation and Pension Service and the Department of Defense.  If a claimed herbicide exposure cannot be resolved based on the information contained in this memorandum, then follow-up inquiries should be sent to the Army and Joint Services Records Research Center (JSRRC).

This Memorandum reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base.  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  See VBA Fast Letter 09-20 (May 6, 2009).  The Board also notes that this memorandum reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  Id.  While the 1966 missions involved the spraying of Malathion insecticide for "control of malaria carrying mosquitoes," these facts were noted as insufficient to establish tactical herbicide exposure for any Veteran based solely on service in Thailand.  Id.  Further, the Memorandum provides that if the Veteran's claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Id.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Additionally, the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND.  Id.  Also, there are no studies that VA is aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred.  Id.

Prior to any further adjudication of the claim, the Veteran's allegations of herbicide exposure, to include Agent Orange exposure in Thailand should be investigated and developed as prescribed in M21-1MR.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination to determine the etiology of any tinnitus. All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail. The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should address whether or not the Veteran's current tinnitus is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review. Please send the claims folder to the examiner for review in conjunction with the examination.

2.  Request the Veteran's complete personnel file (201 file) from NPRC and any other appropriate sources.

3.  The RO/AMC must comply with the provisions of VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.n and attempt to verify the Veteran's claimed herbicide exposure as follows:

a)  Request that the Veteran provide any additional details regarding the approximate dates, location, and nature of the alleged exposure;

b)  Furnish a detailed description of the Veteran's claimed exposure, while stationed in the Sattahip District of Thailand, U-Tapao Air Base, from June 1970 to August 1971, to C&P service via e-mail at VAVBAWAS/CO/211/AGENTORANGE and request a review of DoD's inventory of herbicide operations to determine whether herbicides were used as alleged

c)  If a negative response is received from the C&P Service, the RO should submit a request to JSRRC for verification of exposure to herbicides.

4.  After all development has been completed, the RO should review the case again based on the additional evidence. If the benefits sought are not granted, the RO should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



(CONTINUED ON THE NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


